OPINION — AG — ** EMPLOYEE — DEFINITION — RETIREMENT ** 74 Ohio St. 902 [74-902](15), WHICH DEFINES " EMPLOYEE " AS THAT TERM IS USED IN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM, MAKING SOME STATE EMPLOYEES ELIGIBLE AND OTHER INELIGIBLE, DOES NOT, ON ITS FACE, INVIDIOUSLY DISCRIMINATE AGAINST THOSE EXCLUDED FROM ELIGIBILITY IN VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION. (DEFINITION OF EMPLOYEE, EQUAL PROTECTION, PENSIONS, RETIREMENT) CITE: AMEND 14 74 Ohio St. 902 [74-902](15) (NEAL LEADER)